Citation Nr: 1631881	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  07-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right knee disability from May 1, 2008 to December 29, 2015.

2.  Entitlement to a disability rating in excess of 50 percent for a right knee disability since December 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In November 2010, the Board awarded a higher rating for the Veteran's right knee disability for the portion of the appeal period prior to March 12, 2007.  A temporary total rating had been assigned from March 12, 2007 to May 1, 2008.  The Board remanded the matter of entitlement to a higher rating since May 1, 2008 for further development.

In May 2012, the Board, in pertinent part, denied a rating in excess of 30 percent for the right knee disability since May 1, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a September 2013 Memorandum Decision, the Court vacated the May 2012 Board decision and remanded the matter to the Board for development.

In May 2014 and June 2015, the Board remanded the appeal for development consistent with the Memorandum Decision.

In a January 2016 rating decision, the RO granted an increased, 50 percent rating for the Veteran's right knee disability, effective December 29, 2015.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 




FINDINGS OF FACT

1.  From May 1, 2008 to December 29, 2015, the right knee disability was not manifested by chronic residuals consisting of severe painful motion or weakness, ankylosis, extension limited to 30 degrees, or nonunion of the tibia or fibula.

2.  Since December 29, 2015, the right knee disability has not been manifested by chronic residuals consisting of severe painful motion or weakness or by ankylosis.


CONCLUSIONS OF LAW

1.  From May 1, 2008 to December 29, 2015, the criteria for a rating in excess of 30 percent for the right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055 (2015).

2.  Since December 29, 2015, the criteria for a rating in excess of 50 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In an October 1971 rating decision, the RO granted service connection for the right knee disability and assigned a 10 percent rating, effective August 7, 1971.

In April 1979, the rating was increased to 20 percent, effective March 9, 1979.

In rating decisions of January 1995 and May 1995, as well as in the March 2006 rating decision on appeal, the 20 percent rating was continued.

In a March 2007 rating decision, a temporary total rating was assigned from March 12, 2007 to May 1, 2008, following knee replacement surgery.  A 30 percent was assigned thereafter, effective May 1, 2008.

In a December 2009 rating decision, a rating in excess of 30 percent was denied.

In November 2010, the Board awarded a higher rating for the portion of the appeal prior to March 12, 2007, and remanded the matter of entitlement to a rating in excess of 30 percent since May 1, 2008 for further development.  The RO implemented the Board's award in a November 2010 rating decision.

In May 2012, the Board denied a rating in excess of 30 percent for the right knee disability since May 1, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a September 2013 Memorandum Decision, the Court vacated the May 2012 Board decision and remanded the matter to the Board for development.  The Court determined that a December 2010 VA examination report on which the Board had relied, did not determine whether and at what point during range of motion testing there was any limitation of motion due to pain.  As such, the December 2010 VA examination report did not provide a clear picture of how the disability should be rated under 38 C.F.R. §§ 4.40 and 4.45.

In May 2014, the Board remanded the appeal for development consistent with the Memorandum Decision.

In June 2015, the Board again remanded the appeal, finding that a February 2015 VA examination that had been conducted also failed to indicate at what degree of motion the Veteran experienced pain.  The Board also noted that the examiner had not indicated whether the Veteran has malunion or nonunion of the tibia or fibula. 

In a January 2016 rating decision, the RO granted an increased, 50 percent rating for the Veteran's right knee disability, effective December 29, 2015.  In doing so, 
the RO discontinued the rating for the Veteran's right knee disability under Diagnostic Code 5055, the code which had long been applied, and assigned the increased 50 percent rating under Diagnostic Code 5261.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  

The Veteran contends generally that the service-connected right knee disability symptoms more closely resemble the criteria for a rating in excess of 30 percent from May 1, 2008 to December 29, 2015, and in excess of 50 percent since December 29, 2015, due to functional loss caused by his right knee.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the leg to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

As noted, the Veteran underwent a knee replacement in 2007.  Under Diagnostic Code 5055 pertaining to knee prostheses, a 100 percent disability evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 30 percent disability evaluation is the minimum rating assigned.  A 30 percent rating is warranted with intermediate degrees of residual weakness, pain, or limited motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent disability evaluation is warranted for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in November 2009, the Veteran reported stiffness.  He was somewhat slow to walk.  He denied swelling, heat, redness, or instability.  The knee was aggravated by going up and down stairs.  He denied any other effects on his activities of daily living.  He did not use a brace.  

On examination, the Veteran had a well-healed surgical scar that was 19 millimeters long and 1 millimeter wide.  He had another 4 centimeter x 7 centimeter scar in the medial aspect of the knee.  The scars were well-healed, stable, and had no adhesions.  Instability testing was negative.  The range of motion of the knee was 0 to 112 degrees in active and passive motion.  There was no additional loss of motion or objective signs of pain on repetitive use.  The examiner could not assess any additional functional impairment due to pain, repetitive use, fatigue, weakness, a lack of endurance, or incoordination.  X-rays from 2009 showed a stable arthroplasty.  At the conclusion of the report, the examiner opined that the Veteran had an excellent range of motion for having two arthroplasties.  An occupation requiring climbing ladders, lifting greater than 50 pounds repetitively, or kneeling could be an issue, but a sedentary job would be acceptable.  The examiner found that Veteran did not have a service-connected disability that would preclude him from all gainful employment.

On VA examination in December 2010,  the Veteran reported weakness, pain, and stiffness.  He reported he could not squat or kneel  He reported a lack of endurance and intermittent effusions.  There was no heat, redness, or tenderness, but some numbness.  Flare-ups were caused by stairs and walking.  He used a heating pad and medication to alleviate symptoms.  

On examination, knee strength was normal.  He had an even, stable gait.  Radial pulses were good.  There was no edema.  He had numbness over the incisional lines on the knees.  The scar was 2.5 inches and was slightly indented.  Skin color was the same.  There was no pain, heat, warmth, or tenderness associated with the scar.  Another scar was 6 inches by less than 1/8 inch that was well-healed.  The Veteran could not kneel or squat.  There was no tenderness with palpation, heath, warmth, edema, or effusion.  He had medial joint line pain but normal stability testing.  Instability was also not depicted on x-ray.  The Veteran's range of motion was 0 to 95 degrees, with pain at the endpoints of motion.  There was no further loss of motion or fatigue.  The knee was stable.  There was no malunion or nonunion of the joint.

The examiner discussed orthopedic treatment records documenting a range of motion of 0 to 110 degrees without crepitus.  The Veteran reported pain with weight-bearing activities and when rising from a sitting position.  There was no weakness, locking, catching, popping, or pain with rest or at night.  Another treatment note documented a full range of motion without pain.  X-rays were normal.

On a peripheral nerve VA examination in April 2012, muscle strength was normal in the right knee.  Reflexes were normal and sensation was normal.  The Veteran displayed a normal gait.

On VA examination in February 2015, the Veteran reported chronic pain on the medial and lateral aspects of the right and left knee, worsened by walking.  He reported being able to walk one block before needing to rest.  The knee felt loose and he experienced occasional locking.  He denied swelling.  He denied flare-ups.

On examination, the Veteran's range of motion was 0 to 115 degrees.  Pain was noted but it did not cause functional loss.  There was no localized tenderness or pain on palpation.  The Veteran could perform repetitive use testing with no additional loss of motion.  Pain, a lack of endurance, and incoordination limited functional ability with repeated use over a period of time, although the primary problem would be pain and instability, not a loss of motion.  Muscle strength testing was normal.  There was no ankylosis.  There was no recurrent subluxation.  Stability testing revealed 1+ (0-5 millimeters) medial instability and lateral instability, although the examiner rendered an overall finding of no history of instability. There was no recurrent effusion since the knee replacement.  There were no shin splints.  A meniscal tear was repaired in 1970.  Residuals of the 2007 knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  The examiner did not select the box indicating the presence of severe painful motion or weakness.  The Veteran's scar was 18 centimeters long x 0.2 centimeters wide.  It was not painful, unstable, or larger than 39 square centimeters.  The Veteran used a cane occasionally.  Functioning was not so diminished that an amputation with prosthesis would equally serve the Veteran.  X-rays showed a status-post total knee arthroplasty without evidence of fracture, dislocation, or loosening.  There was no objective evidence of crepitus.  The right knee disability impacted work in that the Veteran was limited to no prolonged standing or walking.

On VA examination in December 2015, the Veteran reported that since the last examination, he had been involved in a motorcycle accident and fractured his neck, back, ribs, and lower left leg.  There was no injury to his knees.  He reported no pain in the knees at rest or while sitting.  He had pain on weight-bearing and when straightening his legs.  He could walk 1/2 a block before needing to rest.  He reported flare-ups with prolonged walking.  

On examination, the Veteran's range of motion was 5 to 115 degrees.  There was pain with weight bearing.  There was no localized tenderness or pain on palpation of the joint or soft tissue.  There was no crepitus.  The Veteran could perform repetitive use testing with at least three repetitions, without additional functional loss or loss in his range of motion.  There was pain, weakness, and a lack of endurance that would significantly limit functional ability with repeated use over time, as well as during a flare-up.  However, these symptoms would not alter the range of motion in either circumstance.  Muscle strength testing was normal and there was no atrophy.  There was no ankylosis.  There was no history of recurrent subluxation.  There was no history of lateral instability.  Stability testing was normal.  There was no effusion.  The Veteran did not have shin splints.  He had a meniscal tear that was repaired in 1970.  Residuals of the 2007 knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  The examiner did not select the box indicating the presence of severe painful motion or weakness.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran had a scar measuring 18 centimeters long x 0.2 centimeters side.  Assistive devices were not used.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

The examiner stated that the right knee disability did not impact employment.  He opined that the Veteran did not have severely painful motion.  He had pain with weight bearing.  He did not have weakness.  There was no malunion or nonunion of the tibia.  The examination was conducted in non-weight bearing status.  There was pain with weight bearing, but no objective evidence of excess fatigue.  Weakness and incoordination was attributed to his recent motorcycle accident.  Addressing the Board's June 2015 remand and the September 2013 Memorandum Decision, the examiner explained that as the Veteran reported pain only with weight-bearing, the point at which he experienced pain in flexion could not be measured.  He had pain when his knee was fully extended to 5 degrees.  There was no pain in either flexion or extension on examination in non-weight bearing status.

Considering the pertinent evidence in light of the above rating criteria, the Board finds that from May 1, 2008 to December 29, 2015, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's right knee disability, and since December 29, 2015, the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  

From May 1, 2008 to December 29, 2015, the preponderance of the evidence was against a demonstration of severely painful motion or weakness so as to warrant a rating of 60 percent under Diagnostic Code 5055.  The November 2009 VA examiner determined that even on repetition, there were no objective signs of pain, and there was no additional loss of motion.  The December 2010 examiner found no tenderness with palpation, and pain was not present until the endpoints of the Veteran's range of motion.  The February 2015 VA examiner determined that pain did not cause functional loss, and there was no localized tenderness on palpation.  Further, the February 2015 examiner explicitly found that residuals of the right knee replacement included "intermediate degrees of residual weakness, pain, or limitation of motion," and not severe painful motion or weakness.

In the absence of severely painful motion or weakness, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Under Diagnostic Code 5256, the next higher rating of 40 percent is warranted with evidence of ankylosis in flexion between 10 and 20 degrees, and under Diagnostic Code 5262, the next higher rating of 40 percent is assigned with evidence of nonunion of the tibia and fibula with loose movement requiring a brace.  Neither ankylosis nor nonunion of the tibia and fibula with loose movement were shown, including on x-ray, for this portion of the appeal period.  As for Diagnostic Code 5261, extension was greater than 30 degrees on all VA examinations.  As such, motion of the right knee was not limited to the degree necessary to assign a higher rating for the disability from May 1, 2008 to December 29, 2015.  

The preponderance of the evidence is also against the assignment of any separate rating  for this portion of the appeal period.  The VA examination reports did not document flexion or extension limited to the degree necessary to warrant a compensable rating.  There were no residuals of the 1970 removal of semilunar cartilage identified, and genu recurvatum was not indicated.  As for instability and subluxation, the February 2015 VA examination report documented 1+ (0-5 millimeters) medial instability and lateral instability, but the examiner rendered an overall finding of no history of lateral instability.  In light of this, and the fact that instability testing was negative in November 2009, December 2010 including on x-ray, and subsequently in December 2015 even after the motorcycle accident, the Board finds the February 2015 finding to be isolated and outweighed by the remainder of the evidence to the contrary.  Thus, the preponderance of the evidence is against the assignment of a separate rating based on instability and subluxation for this portion of the appeal period.

Since December 29, 2015, the preponderance of the evidence has been against a showing of severely painful motion or weakness so as to warrant a rating of 60 percent under Diagnostic Code 5055.  The December 2015 VA examiner explicitly found that residuals of the right knee replacement included "intermediate degrees of residual weakness, pain, or limitation of motion," and not severe painful motion or weakness.

Again, in the absence of severely painful motion or weakness, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Diagnostic Codes 5261 and 5262 do not provide ratings higher than 50 percent.  Under Diagnostic Code 5256, the next higher rating of 60 percent is warranted with evidence of extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  However, as the December 2015 VA examiner specifically found there was no ankylosis, the preponderance of the evidence is against the assignment of a higher rating under DC 5256.

The preponderance of the evidence is also against the assignment of any separate rating  for this portion of the appeal period.  The December 2015 VA examination reports did not document flexion or extension limited to the degree necessary to warrant a compensable rating.  There were no residuals of the 1970 removal of semilunar cartilage identified, genu recurvatum was not indicated, and recurrent  subluxation or lateral instability were not found.  

With regard to the DeLuca factors, the Board acknowledges the evidence documented throughout the entire appeal period of pain on motion and the Veteran's functional limitations.  Despite this, the November 2009, February 2015, and December 2015 VA examiners found that repetitive movement did not change the Veteran's range of motion.  There was pain, weakness, and a lack of endurance that would significantly limit functional ability with repeated use over time, as well as during a flare-up.  However, these symptoms would not alter the range of motion, as documented by the December 2015 VA examiner.  The Board thus finds insufficient medical evidence at any point during the appeal period to support that the Veteran's pain was so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of higher ratings under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261. 

The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not is painful or unstable, and has no disabling effects.  The December 2010 VA examiner noted some numbness over the incisional lines on the knees.  However, this was not documented to cause any disabling effect, and no other VA examiner rendered such a finding.

The Board has considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination reports of record contain sufficient findings in this regard, and further remand is not required.  

Range of motion measurements for the left knee are unnecessary as the left knee has also undergone a total knee replacement and is not "undamaged."  To the extent the VA examination reports do not contain specific and separate findings in weight bearing and non-weight bearing status, pain in weight-bearing has been considered by each examiner because every examination report contains findings and observations concerning the Veteran's gait, including difficulties caused by pain or other factors.  The record does not indicate that pain in weight-bearing status has caused any additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  To the extent the VA examination reports do not contain specific and separate findings in active and passive motion, each examination report indicates that the Veteran moved his knee on his own free will, indicating that pain in active motion has been considered.  See, e.g., February 2015 VA examination report section on "observed" repetitive use.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his leg himself to a particular degree, the leg would be capable of the same movement by the examiner.  Indeed, the November 2009 examiner stated that the range of motion in active and passive motion was the same.  The record does not indicate that pain in active motion has caused any additional loss of motion, and the same may be said for passive motion.

In assessing the severity of the Veteran's right knee disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that presently assigned.

The Board has considered whether referral an "extraschedular" rating is warranted for the Veteran's right knee disability.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected right knee disability reasonably describe and assess his disability level and symptomatology.  As the Veteran's disability picture, manifested by pain and limited motion, is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due solely to his right knee disability.  Moreover, the RO denied the Veteran's TDIU claim in December 2009. The Veteran did not submit a notice of disagreement (NOD) to initiate an appeal with respect to that issue. Additionally, a review of the overall evidence as discussed above does not reflect that the Veteran's service-connected right knee disability alone precludes him from securing or following a substantially gainful occupation.  Thus, a TDIU claim is not raised in the context of the instant appeal.

For all the foregoing reasons, the Board finds no basis for the assignment of a higher rating or a staged rating under the applicable rating criteria at any point in the appeal.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than those just described, the doctrine is not for application.  

This decision does not leave the Veteran without recourse.  If his service-connected right knee disability should otherwise worsen in the future, he would be free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA satisfied its duties under the VCAA to notify in correspondence dated from January 2006 and June 2007.
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ asked the Veteran to identify or submit any further evidence, and provided a VA medical examination responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




ORDER


A disability rating in excess of 30 percent for a right knee disability from May 1, 2008 to December 29, 2015 is denied.

A disability rating in excess of 50 percent for a right knee disability since December 29, 2015 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


